The Court
(Thruston, J.,
absent,) on general demurrer, decided that the plea of non assumpsit infra quinqué aimos, was not a good plea to an action upon such a promise.
At the trial, upon the issue on the plea of actio non accrevit, Mr. Neale, for the defendant, contended that the action accrued upon the receipt of the money by the defendant, and cited 3 Bl. Com. 25 ; Law of Virginia of November 19, 1792, p. 97, § 12; Law of Virginia, December 17, 1792, for limitation of actions, p. 107, § 4; Taylor v. Armistead, 3 Call, 200; Skinner v. McClure, 1 Rand. 284; 2 Harrison’s Digest, 1458; Manning’s Index, 57; 2 Tucker’s Com. 388, 430; and thereupon moved the Court for an instruction to the jury to that effect.
But the Court refused, and stopped Mr. Taylor, for the plaintiff, who was about to reply; being of opinion that the cause of action did not accrue until demand of payment, and the defendants refusal to pay.
Verdict for the plaintiff.